Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of ParkerVision, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 25, 2013 Gem Partners, LP By: Gem Investment Advisors, LLC General Partner By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member Flat Rock Partners LP By: Gem Investment Advisors, LLC General Partner By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member Gem Investment Advisors, LLC By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member /s/ Daniel M. Lewis Daniel M. Lewis
